DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 06/17/2022 have been fully considered but they are not persuasive.
In response to applicant's argument that the detection facility of Balding would not work with the foil and/or labels of Schroeder, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Here, clearly when implementing the detection facility of Balding into the device of Schroeder, one having ordinary skill in the art would not position foil/labels between the detectors and the subject of detection as it would obviously inhibit accurate readings there between. 
Applicant argues that Balding does not teach detecting the presence of fluid and detects opaque, air, and translucent fluids instead. However, the claim only requires the that the detection facility detect the presence of fluids. Thus, detecting fluids of varying opacity doesn’t alleviate Balding’s teaching of detecting fluid as it obviously does (Col. 5, lines 30-37, detecting opaque fluids). Moreover, the device is capable of detecting transparent liquid is in the fluid line based on the readings of all the detectors (Col. 5, lines 40-43, detecting transparent/translucent fluid).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Applicant argues that Schroeder cannot be interpreted to teach “at least partially deactivating the dosing pump” in response to “not detecting, by the first detection facility, a presence of the liquid substance inside the dosing pump;” or (2) “completing the activation procedure and initiating a normal operation mode of the beverage dispensing machine” in response to “detecting by the first detection facility that liquid substance is present inside the dosing pump” However, Balding was introduced to teach said features of operation with radiation detection facility as follows and as clearly referenced in the rejection below:
Balding teaching a first detection facility includes a transmitter (11, 15) for emitting radiation in toward a pump fluid line (6, 7, 8) and at least one sensor (12, 16) for detecting the radiation which provides detection of the presence of a liquid substance inside the pump fluid line (6, 7, 8), whether the liquid substance is present inside the pump fluid line (6, 7, 8) (Fig. 3, Col. 5 lines 5-15, sensor detecting presence of liquid within pump), and in response to not detecting, by the first detection facility, a presence of the liquid substance inside the pump fluid line (6, 7, 8), deactivating it (Fig. 5, Col. 3, lines 50-54, deactivating pump based on sensor results).
Further, in response to detecting by the first detection facility that liquid substance is present inside the dosing pump (6, 7, 8), completing the activation procedure and initiating a normal operation mode of the beverage dispensing machine (Balding: Fig. 5, Col. 4, lines 44-63, priming of the device occurs forming an activation procedure and the controller may be programed to activate and deactivate based on liquid being present in the pump fluid line (6, 7, 8) after said procedure).
Election/Restrictions
Claims 11-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected system and computer program, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/16/2020.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/199,175, filed on 06/30/2016.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 20, 23, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schroeder Jr. et al. (US Patent No. 5,842,603), and further in view of Balding et al. (US Patent No. 4,829,448).
Re: Claim 1, Schroeder discloses a device capable of performing the claimed method of taking into use an exchangeable supply pack in a beverage dispensing machine, the exchangeable supply pack (22) comprising a dosing pump (250) and a container (212) with a liquid substance to be supplied by the beverage dispensing machine (10) (Fig. 9, Col. 3, lines 27-32, container and pump contained within a supply pack), the method subsequently comprising:
detecting placement of the exchangeable supply pack (Col. 6, lines 18-22, detecting pack);
executing an activation procedure comprising repeating an activation cycle while detecting whether or not a liquid substance is present inside the dosing pump (Col. 5, lines 35-40, if there is no fluid in the container it implicitly detects that there is no fluid in the pump as well), the activation cycle comprising:
activating the dosing pump during a first period of time (Col. 6, lines 24-30, dosing pump activated for a period of time), based on the first detection facility (62) detects presence of liquid substance in the dosing pump, (Col. 6, lines 22-30, 35-38, first detection facility detects that there is liquid to be dispensed and thus liquid will be present after the activation pulses as determined by a motor encoder) and at least partially deactivating the dosing pump during a second period of time (Col. 6, lines 28-31, dosing pump deactivated for a period of time) except for an emitter/receiver for detecting presence of liquid in the pump. However, Balding teaches a first detection facility includes a transmitter (11, 15) for emitting radiation in toward a pump fluid line (6, 7, 8) and at least one sensor (12, 16) for detecting the radiation which provides detection of the presence of a liquid substance inside the pump fluid line (6, 7, 8), whether the liquid substance is present inside the pump fluid line (6, 7, 8) (Fig. 3, Col. 5 lines 5-15, sensor detecting presence of liquid within pump), and in response to not detecting, by the first detection facility, a presence of the liquid substance inside the pump fluid line (6, 7, 8), deactivating it (Fig. 5, Col. 3, lines 50-54, deactivating pump based on sensor results).
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to include sensor for detecting fluid in the pump as taught by Balding, since Balding states in column 2, lines 9-17, 63-66 that such a modification provides for active detection of fluid indicating to the controller if the reservoir has fluid, type of fluid, whether the pump fluid line (6, 7, 8) still have fluid, such that, failure of any single component is detected by the programmed computer and consequently the existence of each and every single component failure initiates an alarm and the controller may prevent dispensing of fluid.
and in view of Balding, the device in response to detecting by the first detection facility that liquid substance is present inside the dosing pump (6, 7, 8), completing the activation procedure and initiating a normal operation mode of the beverage dispensing machine (Balding: Fig. 5, Col. 4, lines 44-63, priming of the device occurs forming an activation procedure and the controller may be programed to activate and deactivate based on liquid being present in the pump fluid line (6, 7, 8) after said procedure).
Re: Claim 2, Schroeder discloses a device capable of performing the claimed method including subsequent to said detecting and prior to executing said activation procedure, the step of broaching the container to provide a channel for said liquid substance between the container and the dosing pump (Col. 6, lines 20-22, broaching step).
Re: Claim 3, Schroeder discloses a device capable of performing the claimed method including said dosing pump includes a driven pump pinion (262) for receiving a driving shaft (32) of the beverage dispensing machine and wherein said broaching the container is preceded by an adaptation procedure to facilitate mechanically coupling said pinion to said driving shaft, said adaptation procedure comprising alternately rotating said driving shaft forward and backward (Figs. 5, Col. 6, lines 22-26, adaptation procedure of the pump linking with beverage machine).
Re: Claim 4, Schroeder discloses a device capable of performing the claimed method including the activation procedure further comprises detecting if an interrupt condition occurs and interrupting the activation procedure upon such detection, said interrupt condition including one or more of a duration of said start-up mode exceeding a predetermined duration and a number of times that said activation cycle is repeated exceeding a predetermined number of times (Col. 6, lines 22-31, gauging proper connection to avoid interruptions).
Re: Claim 5, Schroeder discloses a device capable of performing the claimed method including a buffering step subsequent to completion of said activation procedure and before starting a normal operation mode, in which buffering step a buffer is filled with liquid substance from said container (Col. 6, lines 35-40, buffering step by pulsing the pump).
Re: Claim 6, Schroeder discloses a device capable of performing the claimed method including the method comprises providing a beverage dispensing machine comprising a controller (90) for controlling the dosing pump, and an inlet to receive liquid substance to be delivered by the dosing pump from the container (Fig. 8), 
wherein the first detection facility (62) detects presence of liquid substance in the dosing pump, wherein a second detection facility (60) detects the placement of the exchangeable supply package (Col. 5, lines 22-40, two separate detections) and view of Balding a first detection facility comprising at least one sensor (65) configured to detect a presence of a liquid substance inside the dosing pump fluid line (Balding: Fig. 5, Col. 4, lines 44-63, sensor detecting presence of liquid within pump fluid line (6, 7, 8));
wherein the controller is coupled to said first and said second detection facility, wherein the controller is operable in at least one of a start-up mode and the normal operation mode, wherein the controller assumes said start-up mode in response to a signal from said second detection facility indicating that a new exchangeable supply package is placed (Col. 5, lines 40-45, second detection facility detects alerts the controller to begin the activation cycle), in which start-up mode the activation procedure is performed, wherein the controller completes the start-up mode upon detection by said first detection facility that liquid substance is present within the dosing pump (Col. 6, lines 22-30, 35-38, first detection facility detects that there is liquid to be dispensed and thus liquid will be present after the activation pulses as determined by a motor encoder).
Re: Claim 7, Schroeder discloses a device capable of performing the claimed method including placement of the exchangeable supply pack involves simultaneous placement of thee dosing pump and the container of the supply pack (Depicted in Fig. 2).
Re: Claim 8, Schroeder discloses a device capable of performing the claimed method including emitting radiation by a transmitter (64) and providing a detector (64) for detecting radiation, wherein the exchangeable supply pack includes a first substantially transparent element (110), wherein the transparent element is positioned between the transmitter and the detector (Fig. 7, Col. 5, lines 23-29, emits light radiation through a I. D. label) except for expressly stating the element has transparent qualities. However, it would have been obvious to include transparent features of the readable element of the supply pack. Since such a modification of placing transparency within the element has been found that matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art. In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947).
Re: Claim 9, Schroeder discloses a device capable of performing the claimed method including an exchangeable supply pack is used that comprises a single dosing pump and a single container with a liquid substance, the dosing pump including a housing that is immovably attached to the container (Depicted in Figs. 2, 11, and 12 as a single unit).
Re: Claim 10, Schroeder discloses a device capable of performing the claimed method including no liquid is present in the dosing pump of the exchangeable supply pack during the placement of the exchangeable supply pack in the beverage dispensing machine (Fig. 12 depicts the pump rotor closing off pump chamber during shipping as further evidenced by the activation and buffering cycles described in Col. 6, lines 18-31 meant to prime and introduce fluid therein).
Re: Claim 20, the rejections from claims 1 and 6 above cover the method steps recited in this claim.
Re: Claim 23-24, Schroeder in view of Balding discloses the claimed invention including the transmitter is located on one side of the pump fluid line (6, 7, 8)and the at least one sensor is located on an opposite side of the pump fluid line (6, 7, 8) relative to the transmitter, such that the dosing pump is located between the transmitter and the at least one sensor. (Balding: Depicted in Figs. 2-4, transmitter and sensor located outside of the pump fluid line (6, 7, 8) on either side).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES P. CHEYNEY whose telephone number is (571)272-9971. The examiner can normally be reached Monday - Friday, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES P. CHEYNEY/Primary Examiner, Art Unit 3754